DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17081038, filed 10/27/2020 claims foreign priority to 2019-212754, filed 11/25/2019. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 10/27/2020 and 06/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2016/0082719) in view of Niiyama (US 2020/0097235).
Regarding claim 1, Harada et al discloses information processing device (fig. 1 item 11, smart device) comprising: 
circuitry configured to (smart device 11 would be obvious to have a CPU (circuitry) configured to, [0047]): 
communicate with a printer (hand-held printer 10 further includes an image data communication I/F 22 that accepts image data transmitted from the smart device 11, [0047]); 
generate print data including image data of a print target and operation direction information of an operation direction of the printer on a print medium for each print target (smart device 11 transmits print settings along with the image data of a print target (generate print data including image data of a print target) and user of the smart device 11 instructs printing by tapping a print start button displayed on a touch panel of the smart device 11 to transmit the image data to the hand-held printer 10 so that user holding the hand-held printer 10 by hand can move it freely on the print medium 12 where hand-held printer 10 calculates the position of each nozzle as a coordinate position relative to a predetermined initial position so that when a coordinate position of image element data (i.e., print data) constituting the received image data coincides with the calculated coordinate position, the hand-held printer 10 then transmits the print data to a control module that controls a recording head (generate operation direction information an operation direction of the printer on a print medium for each print target), [0037]-[0044]); and 
transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction  (when a coordinate position of image element data (i.e., print data) constituting the received image data coincides with the calculated coordinate position, the hand-held printer 10 then transmits the print data to a control module that controls a recording head. Under the control of the control module, the recording head having multiple nozzles discharges ink from the nozzle positioned at the coordinate position to make a print. The hand-held printer 10 repeats the above-described operation to form an image on the print medium 12, [0037]-[0045]);
Harada et al does not specifically disclose concept of generate operation direction information indicating an operation direction of the printer on a print medium for each print target;
transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.
However, Niiyama specifically teaches concept of generate operation direction information indicating an operation direction of the printer on a print medium for each print target (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085]);
transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium (transmit print job to print images 220, the printer 1 receiving print job to print images 220, prints images 220 based on the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of generate operation direction information indicating an operation direction of the printer on a print medium for each print target; transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])

Regarding claim 2, Harada et al discloses information processing device (fig. 1 item 11, smart device), circuitry configured to (smart device 11 would be obvious to have a CPU (circuitry) configured to, [0047]): 
Harada et al does not specifically disclose concept of wherein the circuitry is configured to display, on a display, a preview image indicating the operation direction of the printer and a print area on the print medium in which the printer is to be operated for printing of the print target.
 wherein the circuitry is configured to display, on a display, a preview image indicating the operation direction of the printer and a print area on the print medium in which the printer is to be operated for printing of the print target (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of wherein the circuitry is configured to display, on a display, a preview image indicating the operation direction of the printer and a print area on the print medium in which the printer is to be operated for printing of the print target of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])
	
Regarding claim 3, Harada et al discloses information processing device (fig. 1 item 11, smart device), 
wherein the circuitry is configured to (smart device 11 would be obvious to have a CPU (circuitry) configured to, [0047]): 
Harada et al does not specifically disclose concept of add, to the print data, print order information indicating a print order of each print target, and 

However, Niiyama specifically teaches concept of add, to the print data, print order information indicating a print order of each print target (add data based on the sizes and the intervals of the processing pattern images 313 of each of the print images, [0107]), and 
display, on a display, the preview image of each print target in an order according to the print order information (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085], [0107]-[0108]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of add, to the print data, print order information indicating a print order of each print target, and display, on a display, the preview image of each print target in an order according to the print order information of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])

Regarding claim 4, Harada et al discloses information processing device (fig. 1 item 11, smart device), 
(application for displaying the image data, [0042]): 
Harada et al does not specifically disclose concept of display an input screen for inputting a print direction to be added to the print data; and 
the preview image indicating the operation direction of the printer corresponding to the print direction input via the input screen.
However, Niiyama specifically teaches concept of display an input screen for inputting a print direction to be added to the print data (a display screen to add data based on the intervals of the processing pattern images 313 of each of the print images, [0107]); and 
the preview image indicating the operation direction of the printer corresponding to the print direction input via the input screen (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085], [0107]-[0108]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of display an input screen for inputting a print direction to be added to the print data; and the preview image indicating the operation direction of the printer corresponding to the print direction input via the input screen of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])

Regarding claim 5, Harada et al discloses information processing device (fig. 1 item 11, smart device), 
Harada et al does not specifically disclose concept of wherein the circuitry is configured to transmit, to the printer, print data of a plurality of print targets assigned with a same operation direction of the printer at a time, or print data of a plurality of print targets assigned with different operation directions of the printer at a time.
However, Niiyama specifically teaches concept of wherein the circuitry is configured to transmit, to the printer, print data of a plurality of print targets assigned with a same operation direction of the printer at a time, or print data of a plurality of print targets assigned with different operation directions of the printer at a time (print controller may arrange a plurality of the second images in an area where the single first image is printed by the printing mechanism, and at least any of the second images may be different from other of the second images, [0014], [0059], [0061], 0141], [0151]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of wherein the circuitry is configured to transmit, to the printer, print data of a plurality of print targets assigned with a same operation direction of the printer at a time, or print data of a plurality of print targets assigned with different operation directions of the printer at a time of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed 

Regarding claim 6, Harada et al discloses information processing system (fig. 1 item 11, smart device) comprising: 
a communication terminal comprising (hand-held printer 10 further includes an image data communication I/F 22 that accepts image data transmitted from the smart device 11, [0047]):
the information processing device (fig. 1 item 11, smart device); and 
the printer configured to perform printing on the print medium according to the print data received from the communication terminal (when a coordinate position of image element data (i.e., print data) constituting the received image data coincides with the calculated coordinate position, the hand-held printer 10 then transmits the print data to a control module that controls a recording head. Under the control of the control module, the recording head having multiple nozzles discharges ink from the nozzle positioned at the coordinate position to make a print. The hand-held printer 10 repeats the above-described operation to form an image on the print medium 12, [0037]-[0045]).
Harada et al does not specifically disclose concept of display configured to display a preview image indicating the operation direction of the printer and a print area on the print medium in which the printer is to be operated for printing of the print target;
However, Niiyama specifically teaches concept of display configured to display a preview image indicating the operation direction of the printer and a print area on the (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of display configured to display a preview image indicating the operation direction of the printer and a print area on the print medium in which the printer is to be operated for printing of the print target of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])

Regarding claim 7, Harada et al discloses non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform a method, the method comprising (invention can be implemented as software, each and every aspect of the present invention thus encompasses computer software implementable on a programmable device. The computer software can be provided to the programmable device using any storage medium for storing processor readable code such as a floppy disk, hard disk, CD ROM, magnetic tape device or solid state memory device, the method comprising [0119]): 
(hand-held printer 10 further includes an image data communication I/F 22 that accepts image data transmitted from the smart device 11, [0047]); 
generating print data including image data of a print target and operation direction information of an operation direction of the printer for each print target (smart device 11 transmits print settings along with the image data of a print target (generate print data including image data of a print target) and user of the smart device 11 instructs printing by tapping a print start button displayed on a touch panel of the smart device 11 to transmit the image data to the hand-held printer 10 so that user holding the hand-held printer 10 by hand can move it freely on the print medium 12 where hand-held printer 10 calculates the position of each nozzle as a coordinate position relative to a predetermined initial position so that when a coordinate position of image element data (i.e., print data) constituting the received image data coincides with the calculated coordinate position, the hand-held printer 10 then transmits the print data to a control module that controls a recording head (generate operation direction information an operation direction of the printer on a print medium for each print target), [0037]-[0044]); and 
transmitting the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction by the operation direction information on the print medium (when a coordinate position of image element data (i.e., print data) constituting the received image data coincides with the calculated coordinate position, the hand-held printer 10 then transmits the print data to a control module that controls a recording head. Under the control of the control module, the recording head having multiple nozzles discharges ink from the nozzle positioned at the coordinate position to make a print. The hand-held printer 10 repeats the above-described operation to form an image on the print medium 12, [0037]-[0045]).
Harada et al does not specifically disclose concept of generating print data including image data of a print target and operation direction information indicating an operation direction of the printer for each print target; and 
transmitting the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.
However, Niiyama specifically teaches concept of generating print data including image data of a print target and operation direction information indicating an operation direction of the printer for each print target (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085]); and 
transmitting the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium (transmit print job to print images 220, the printer 1 receiving print job to print images 220, prints images 220 based on the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085])


Regarding claim 8, Harada et al discloses non-transitory recording medium (invention can be implemented as software, each and every aspect of the present invention thus encompasses computer software implementable on a programmable device. The computer software can be provided to the programmable device using any storage medium for storing processor readable code such as a floppy disk, hard disk, CD ROM, magnetic tape device or solid state memory device, the method comprising [0119]), 
Harada et al does not specifically disclose concept of wherein the method further comprises displaying a preview image indicating the operation direction of the printer and a print area in which the printer is to be operated for printing of the print target.
 wherein the method further comprises displaying a preview image indicating the operation direction of the printer and a print area in which the printer is to be operated for printing of the print target (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of wherein the method further comprises displaying a preview image indicating the operation direction of the printer and a print area in which the printer is to be operated for printing of the print target of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])

Regarding claim 9, Harada et al discloses non-transitory recording medium (invention can be implemented as software, each and every aspect of the present invention thus encompasses computer software implementable on a programmable device. The computer software can be provided to the programmable device using any storage medium for storing processor readable code such as a floppy disk, hard disk, CD ROM, magnetic tape device or solid state memory device, the method comprising [0119]), 

wherein the displaying includes displaying the preview image of each print target in the print order according to the print order information.
However, Niiyama specifically teaches concept of wherein the generating includes adding to the print data, print order information indicating a print order of each print target (add data based on the sizes and the intervals of the processing pattern images 313 of each of the print images, [0107]), and 
wherein the displaying includes displaying the preview image of each print target in the print order according to the print order information (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085], [0107]-[0108]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of wherein the generating includes adding to the print data, print order information indicating a print order of each print target, and wherein the displaying includes displaying the preview image of each print target in the print order according to the print order information of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])

Regarding claim 10, Harada et al discloses non-transitory recording medium (invention can be implemented as software, each and every aspect of the present invention thus encompasses computer software implementable on a programmable device. The computer software can be provided to the programmable device using any storage medium for storing processor readable code such as a floppy disk, hard disk, CD ROM, magnetic tape device or solid state memory device, the method comprising [0119]), 
wherein the displaying includes displaying (application for displaying the image data, [0042]): 
Harada et al does not specifically disclose concept of display an input screen for inputting a print direction to be added to the print data; and 
the preview image indicating the operation direction of the printer corresponding to the print direction input via the input screen.
However, Niiyama specifically teaches concept of display an input screen for inputting a print direction to be added to the print data (a display screen to add data based on the intervals of the processing pattern images 313 of each of the print images, [0107]); and 
the preview image indicating the operation direction of the printer corresponding to the print direction input via the input screen (generate a preview image 310 referring to the processing pattern arrangement condition 158 when printing the processing position images 220 representing the processing pattern on the print medium W, [0058]-[0064], [0080]-[0085], [0107]-[0108])


Regarding claim 11, Harada et al discloses non-transitory recording medium (invention can be implemented as software, each and every aspect of the present invention thus encompasses computer software implementable on a programmable device. The computer software can be provided to the programmable device using any storage medium for storing processor readable code such as a floppy disk, hard disk, CD ROM, magnetic tape device or solid state memory device, the method comprising [0119]), 
Harada et al does not specifically disclose concept of wherein the transmitting includes transmitting to the printer, print data of a plurality of print targets assigned with a same operation direction of the printer at a time, or print data of a plurality of print targets assigned with different operation directions of the printer at a time.
However, Niiyama specifically teaches concept of wherein the transmitting includes transmitting to the printer, print data of a plurality of print targets assigned with a same operation direction of the printer at a time, or print data of a plurality of print (print controller may arrange a plurality of the second images in an area where the single first image is printed by the printing mechanism, and at least any of the second images may be different from other of the second images, [0014], [0059], [0061], 0141], [0151]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Harada et al with concept of wherein the transmitting includes transmitting to the printer, print data of a plurality of print targets assigned with a same operation direction of the printer at a time, or print data of a plurality of print targets assigned with different operation directions of the printer at a time of Niiyama.  One of ordinary skill in the art would have been motivated to make this modification in order to show the positional relationship between the image to be printed on the print medium and a position of processing performed on the print medium in an easy-to-understand manner (Niiyama, [0004])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677